United States Court of Appeals
                     For the First Circuit


No. 99-1447

                CARIBE INDUSTRIAL SYSTEMS, INC.,

                      Plaintiff, Appellant,

                               v.

              NATIONAL STARCH AND CHEMICAL COMPANY,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on May 8, 2000 is
amended as follows:

    Page   2: footnote 2 should be footnote 1.

    Page   7: footnote 3 should be footnote 2.

    Page   9: footnote 4 should be footnote 3.

    Page 11: footnote 5 should be footnote 4.

    Page 12: footnote 6 should be footnote 5.